Coffey, C. J.
This was an action by the appellant against the appellees, in the Madison Circuit Court, to enjoin the latter from obstructing an alleged street.
A trial of the cause by the court resulted in a finding and judgment in favor of the appellees.
The assignment of error calls in question the propriety of the ruling of the court in overruling the appellant’s motion for a new trial.
The only reasons assigned for a new trial were:
“First. That the decision of the court is not sustained by sufficient evidence.” '
“S.econd. That the decision of the court is contrary to law.”
It is contended by the appellees that we can not consider the question attempted to be presented, for the reason that the evidence heard on the trial of the cause is not properly in the record.
This contention must be sustained.
*569Filed Dec. 18, 1894.
There appears with the transcript what purports to be the longhand manuscript of the evidence given at the trial, as taken by an official reporter, but this manuscript is not embodied in a bill of exceptions. There is no statement of the judge before whom the trial was had that this manuscript contains all the evidence given on the trial of the cause. There is no mode by which the evidence taken by an official reporter at the trial of a cause can be brought to this court unless it is embodied in a proper bill of exceptions. Wagoner v. Wilson, 108 Ind. 210; Ohio, etc., R. W. Co. v. Voight, Admr., 122 Ind. 288; Patterson v. Churchman, 122 Ind. 379.
It is true there seems to have been an effort to embody the evidence in a bill of exception, but what purports to be the bill follows the longhand manuscript in the record, and is destitute of a proper caption. It nowhere refers to the longhand manuscript, and, taken alone, the reader would not be able to determine that an official reporter had been appointed or that there was such a thing in existence as a manuscript of the evidence taken in the cause. A bill of exceptions in cases like this, as in other cases, should have a proper caption and ending.
For the reason that the evidence is not properly in the record, no question is presented for our consideration.
Judgment affirmed.